ACCEPTED
                                                                                         06-15-00168-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                   12/16/2015 3:34:25 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                                     NO. 06-15-00168-CR

                                 IN THE COURT OF APPEALS                FILED IN
                                                                 6th COURT OF APPEALS
                              FOR THE SIXTH APPELLATE DISTRICT     TEXARKANA, TEXAS
                                       AT TEXARKANA              12/16/2015 3:34:25 PM
                                                                      DEBBIE AUTREY
                                                                          Clerk

                                          LEON HILL

                                             VS.

                                     THE STATE OF TEXAS

                  APPEALED FROM THE 4TH DISTRICT COURT, RUSK COUNTY, TEXAS
                                TRIAL CAUSE NO. CR 14-313


                             FIRST MOTION FOR EXTENSION OF TIME
                            TO FILE BRIEF FOR LEON HILL, APPELLANT

	  
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

                         COMES NOW LEON HILL, and pursuant to Rule 10.5(b), TEX.

R. APP. PROC., and pursuant to the extension policies of this

Court, makes this request to extend filing the brief in this cause

and would show as follows:

                                              I.

       The Official Court Reporter has filed the Reporter’s record with

       this Honorable Court. The undersigned has received copies of

       that record as well as the Clerk’s Record. The deadline for filing

       	  	                                                                   1	  
Appellant’s Brief is on or before December 21, 2015.

                                      II.

           Appellant requests an additional thirty (30) days in which

to complete the research and writing necessary for submission

of the brief.

                                       III.

           As reasonable explanation for the need for an extension of

time Appellant would show as follows:

            While counsel for Appellant has devoted time to reading

the record, research, and drafting the Brief, the Brief is not yet

finished.

           Appellate counsel has also during the past thirty days

devoted his time to other matters in his office, including, but

not limited to, the following matters:

           Work on Criminal Appeals

           Working on briefs in these cases:

           Casey Jones v. State, No. 06-15-00113-CR

           Brendan X. Douglas v. State, No. 06-15-00067-CR




	  	                                                               2	  
     Preparing and Filing a Petition for Discretionary Review in this
case:

            Derek Clinton Ward v. State, PD-1573-15

            Work on Civil Appeals

            Preparing and filing a Petition for Review in:

            In the Interest of D.G., K. G., H. M. G., Children, on behalf of
            Bennie G., Supreme Court of Texas Docket No. 15-0919

            Perfecting Appeal in “In the Interest of K.O, A.O. and O.O.”
            Cause No. 06-15-00100-CV.

Probate & Estate Work (All in Gregg County)

            Cause No. 2014-0317-P In re Estate of Baker: conference

with counsel

            Cause No. 2015-0297-E In re Estate of Roberts: conference

with counsel

            Cause No. 2015-0352-E, In re Guardianship of Tommie

Johnson: interview ward, prepare pleadings and report, attend

hearing on temporary guardianship

             Child Protective Services Work (All in Gregg County)

            CPS conferences, court hearings, correspondence in the

following cases:



 	  	                                                                    3	  
           No. 2015-1190-CCL2, “Interest of G. O.”

           No. 2015-369-DR, “Interest of D. W. and K. W.”

           No. 2015-2162-DR, “Interest of C. Z. Y.”

           No. 2015-1171-CCL2, “Interest of C.F.”

           No. 2013-955-DR, “Interest of A. T.”

           No. 2014-2343-DR, “Interest of J. L. B.”

           No. 2014-873-DR, “Interest of J. K. V.”

           No. 2014-873-DR-1, “Interest of K. V.”

           Counsel has also spent several hours in conference during

each week of the past 30-day period with clients who have

consulted with counsel on such diverse areas of law as

collections, criminal law, probate, juvenile, and other legal

matters.

           With a grant of an additional thirty days Appellate counsel

plans to make substantial progress in further reading of the

record and in the writing and research on the brief.

                                       IV.

           There has previously been no motion filed for extension of

time, or grants of time extended to Appellant, for the filing of

	  	                                                                  4	  
Appellant's brief.

            WHEREFORE, PREMISES CONSIDERED, LEON HILL, Appellant,

respectfully requests that this Honorable Court of Appeals will,

upon reviewing this Motion, grant the extension of time for filing

Appellant's brief as requested herein, and for such other relief to

which Appellant may be entitled.

                                       Respectfully submitted,

                                       LAW OFFICES OF LEW DUNN

                                       _/s/ Lew Dunn_
                                       Lew Dunn Attorney at Law
                                       201 E. Methvin, Suite 102
                                       P.O. Box 2226
                                       Longview, Texas 75606
                                       TEL. 903-757-6711
                                       FAX 903-757-6712
                                       Texas State Bar No. 06244600
                                       ATTORNEY FOR APPELLANT




 	  	                                                          5	  
                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the
foregoing “First Motion for Extension of Time to File Brief for Leon
Hill, Appellant” has been sent by electronic transmission to the
following on this 16th day of December, 2015:

     Hon. Zack Wavrusa, Assistant Criminal District Attorney, Rusk
County, Texas, at his e-mail address: zwavrusa@co.rusk.tx.us.


                                 __/S/ Hough-Lewis Dunn
                                 Hough-Lewis (“Lew”) Dunn




 	  	                                                          6